DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-17, the prior art does not teach “…receiving first data indicative of a first position of an eye, the first data received at a first rate from a first sensor; receiving second data indicative of a second position of the eye, the second data received at a second rate from a second sensor distinct from the first sensor, wherein the first sensor is configured to detect eye data at a first frequency, and wherein the second sensor is configured to detect eye data at a second frequency that is higher than the first frequency; determining, based on an optical sensor parameter, whether the first rate is to be increased with respect to the second rate; in accordance with a determination that the first rate is to be increased with respect to the second rate, adjusting a system parameter to increase the first rate with respect to the second rate; and in accordance with a determination that the first rate is to not be increased with respect to the second rate, forgoing adjusting the system parameter.”
Regarding claim 18, the prior art does not teach “…a first sensor configured to detect eye data at a first frequency; a second sensor configured to detect eye data at a second frequency that is higher than the first frequency; one or more processors operatively coupled to the first sensor and the second sensor, the one or more processors configured to perform a method comprising: receiving first data indicative of a first position of an eye, the first data received at a first rate from a first sensor; receiving second data indicative of a second position of the eye, the second data received at a second rate from a second sensor distinct from the first sensor; determining, based on an optical sensor parameter, whether the first rate is to be increased with respect to the second rate; in accordance with a determination that the first rate is to be increased with respect to the second rate, adjusting a system parameter to increase the first rate with respect to the second rate; and in accordance with a determination that the first rate is to not be increased with respect to the second rate, forgoing adjusting the system parameter.”
Regarding claim 19, the prior art does not teach “…receiving first data indicative of a first position of an eye, the first data received at a first rate from a first sensor; receiving second data indicative of a second position of the eye, the second data received at a second rate from a second sensor distinct from the first sensor, wherein the first sensor is configured to detect eye data at a first frequency, and wherein the second sensor is configured to detect eye data at a second frequency that is higher than the first frequency; determining, based on an optical sensor parameter, whether the first rate is to be increased with respect to the second rate; in accordance with a determination that the first rate is to be increased with respect to the second rate, adjusting a system parameter to increase the first rate with respect to the second rate; and in accordance with a determination that the first rate is to not be increased with respect to the second rate, forgoing adjusting the system parameter.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Whitney et. al. [2021/0104100], Orr [2020/0234813], Meroni et. al. [2019/0320891], Agell et. al. [2018/0341328], Kaehler [2018/0137678], Samec et. al. [2017/0323485], Gibbs et. al. [2016/0341959].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SASINOWSKI whose telephone number is (571)270-5883. The examiner can normally be reached 7am - 4pm, Mon.-Fri. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW SASINOWSKI/Primary Examiner, Art Unit 2625